DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 9/13/2020 is acknowledged.

Claim Interpretation
Claim 10 recites “wherein at least one of the first and second bonding alignment marks is a lithography overlay mark”. However, this is not a common term in the art, there is only one other US patent reference (US 2016/0247891 A1 Moll [0014]) which uses this term and neither the instant specification nor the art defines this term specifically. For the purposes of examination, the term “lithography overlay mark” is interpreted as being an overlay mark made by lithographic processes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,157,867 B1 (Chen).

Re claim 1, Chen teaches a semiconductor device, comprising: 
a first semiconductor structure (wafer 100)  comprising a substrate (substrate 102), a first device layer (Col. 2 lines 48-53) disposed on the substrate, and a first bonding layer (surface dielectric layer 114 with conductive structures therein) disposed above the first device layer and comprising a first bonding contact (small bonding pad 122A) and a first bonding alignment mark (dummy bonding pads 112C); 
a second semiconductor structure (first package component 200) comprising a second device layer (Col. 7 lines 14-15), and a second bonding layer (surface dielectric layer 214 having conductive features therein) disposed below the second device layer and comprising a second bonding contact (small bonding pad 222A) and a second bonding alignment mark (dummy bonding pad 222C); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 7).

Re claim 2, Chen further teaches wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm (Col. 5 lines 11-27).

Re claim 8, Chen further teaches wherein the first semiconductor structure further comprises a first interconnect layer (interconnect structure 108) between the first device layer and the first bonding layer; 
the second semiconductor structure further comprises a second interconnect layer (interconnect structure 208) between the second device layer and the second bonding layer; and 
at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (Fig. 7).

Re claim 9, Chen further teaches wherein the first bonding layer further comprises a first dielectric (surface dielectric 114), and the second bonding layer further comprises a second dielectric (surface dielectric 214) in contact with the first dielectric at the bonding interface (Fig. 7).

Claim(s) 1, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0096830 A1 (Wei).

Re claim 1, Wei teaches a semiconductor device (semiconductor structure 700), comprising: 

a second semiconductor structure (second semiconductor device 600) comprising a second device layer (devices formed in layers 614 and substrate 602), and a second bonding layer (second bonding layer 210) disposed below the second device layer and comprising a second bonding contact (second bonding via 216) and a second bonding alignment mark (second dummy pad 214); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 5C).

Re claim 4, Wei further teaches wherein at least one of the first and second bonding alignment marks comprises a plurality of repetitive patterns (Fig. 4A).

Re claim 8, Wei further teaches wherein the first semiconductor structure further comprises a first interconnect layer (first interconnect structure 520) between the first device layer and the first bonding layer; 

at least one of the first and second interconnect layers does not include a bonding alignment mark for aligning the first and second bonding contacts (Fig. 5C).

Re claim 9, Wei further teaches wherein the first bonding layer further comprises a first dielectric ([0020, 0046]), and the second bonding layer further comprises a second dielectric ([0046]) in contact with the first dielectric at the bonding interface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0096830 A1 (Wei).

Re claim 2, Wei further teaches wherein a dimension of each of the first and second bonding alignment marks is not greater than about 15 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 3, Wei further teaches wherein the dimension of each of the first and second bonding alignment marks is about 10 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 5, Wei further teaches wherein a dimension of each of the repetitive patterns is not greater than about 1 µm ([0036, 0043]).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144.05 (I)).

Re claim 6, Wei further teaches wherein each of the repetitive patterns comprises a metal region and a dielectric region (Fig. 4A).

Re claim 7, Wei further teaches wherein a size of the metal region is not greater than about 25% of a size of the repetitive pattern (Fig. 4A and 5C). 

	The repetitive pattern as seen in Fig 4A has multiple metal dummy lines that are embedded in the dielectric layer. The repetitive pattern is defined by both the metal and dielectric material the metal is embedded in. Thus, the repetitive pattern can be defined in Wei as the metal dummy lines and an amount of dielectric material of layer 110 surrounding said metal dummy lines that extends to take up about 75% of the total size of the pattern.


    PNG
    media_image1.png
    649
    602
    media_image1.png
    Greyscale



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0096830 A1 (Wei) as evidenced by US 10,504,852 B1 (Chen).

Re claim 10, Wei teaches the semiconductor device of claim 1, however Wei does not explicitly call the either one of the first and second bonding alignment marks a lithography overlay mark. However, Wei teaches that the first and second bonding alignment marks are used for overlay accuracy and were formed by lithographic processes [0022] and thus can be considered lithography overlay marks (Col. 4 lines 28-41 of Chen state that marks used for alignment are considered overlay marks).

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0261575 (Tagami) further is view of US 2019/0096830 A1 (Wei). 

Re claims 1 and 11, Tagami teaches a first semiconductor structure comprising 
a substrate (substrate 110), a first device layer (memory cell array 20) disposed on the substrate, and a first bonding layer (insulating film with connection pads 123 therein) disposed above the first device layer and comprising a first bonding contact (connection pad 123); 
a second semiconductor structure comprising a second device layer (drive circuit 10), and a second bonding layer disposed below the second device layer and comprising a second bonding contact (connection pads 127); and a bonding interface between the first semiconductor structure and the second semiconductor structure, the first bonding contact is aligned with the second bonding contact at the bonding interface (claim 1 Fig. 7B); and 
wherein one of the first and second device layers comprises a NAND memory string, and another one of the first and second device layers comprises a peripheral device (claim 11 [0025]).

However, Tagami does not explicitly teach wherein the first bonding layer comprises a first bonding alignment mark and the second bonding layer each comprises a second bonding alignment mark and wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface. 


a first semiconductor structure (first semiconductor device 500) comprising a substrate (first substrate 502), a first device layer (devices are formed in layers 514 and substrate 502) disposed on the substrate, and a first bonding layer (first bonding layer 110) disposed above the first device layer and comprising a first bonding contact (first bonding via 116) and a first bonding alignment mark (first dummy pad114); 
a second semiconductor structure (second semiconductor device 600) comprising a second device layer (devices formed in layers 614 and substrate 602), and a second bonding layer (second bonding layer 210) disposed below the second device layer and comprising a second bonding contact (second bonding via 216) and a second bonding alignment mark (second dummy pad 214); and 
a bonding interface between the first semiconductor structure and the second semiconductor structure, wherein the first bonding alignment mark is aligned with the second bonding alignment mark at the bonding interface, such that the first bonding contact is aligned with the second bonding contact at the bonding interface (Fig. 5C).

It would have been obvious for one of ordinary skill in the art at the time of the invention to use the alignment marks of Wei in the hybrid bonding of Tagami.

The motivation to do so is that the alignment marks provide the predictable result of allowing the ordinary skilled artisan to align the two substrates for bonding and ensure electrical connection of the bonding contacts.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,157,867 B1 (Chen) further is view of US 2018/0261575 (Tagami). 

Re claim 11, Chen teaches the semiconductor device of claim 1, and Chen further teaches that the devices of the first device layer may be any active devices making up an integrated circuit (Col. 2 lines 47-63) and the second structure can be a device wafer (Col. 7 lines 4-21). However, Chen does not explicitly teach wherein one of the first and second device layers comprises a NAND memory string, and another one of the first and second device layers comprises a peripheral device.

Tagami teaches hybrid bonding a first and second semiconductor structure wherein one of the first and second device layers comprises a NAND memory string (memory cell array 20), and another one of the first and second device layers comprises a peripheral device (drive circuit 10) (Fig. 7B [0025]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812